Citation Nr: 1207903	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for degenerative disc disease of the cervical spine (cervical spine condition).  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine with bilateral lower leg pain (lumbar spine condition).  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for degenerative changes of the left knee (left knee condition).  

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for leg numbness and general weakness of the body.  



REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to November 1962.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

This is the second time that this case has come before the Board.  In a February 2011 decision, the Board denied the Veteran's claims for service connection.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In September 2011, the Court approved the parties' Joint Motion for Remand.  The case has now returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its Joint Motion, the parties found that the Board did not provide an adequate statement of reasons or bases for finding that a December 2004 letter from the Veteran's doctor was neither new nor material.  The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  

A discussion, however, of whether each of these claims should be reopened as a result of the Joint Motion is premature.  The Veteran has changed representation, and he now requests the opportunity to present testimony in a Travel Board hearing.  As such testimony will most likely be before a different Veterans Law Judge, it is prudent to wait until such a hearing has been held before taking further action.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the Veteran for a Travel Board hearing at the Nashville, Tennessee RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

